USDC SDNY
DOCUMENT

U.S. Depart

United States || ELECTRONICALLY FILED
Southern Dis \{ DOC #:
DATE FILED: 7/14/2021

 

 

 

The Silvio J. Mollo
One Saint Andrew’s Plaza
New York, New York 10007

July 14, 2021

BY ECF

The Honorable Annalisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Raymond Gordon, 21 Cr. 438 (AT)
Dear Judge Torres:

The Government and defense counsel write to respectfully request that the pretrial
conference for the above-captioned defendant, which is currently scheduled for July 15, 2021 at
1:00 P.M., be adjourned to a date convenient for the Court next week. The parties are available
on July 20, 2021 and July 21, 2021, if either date is convenient for the Court. Relatedly, should
the Court adjourn the conference, the Court may disregard the Government’s letter motion
submitted July 13, 2021, in connection with the Proposed Order to Produce the defendant for a
telephonic conference at West Facility. (Dkt. 13).

In advance of the upcoming pretrial conference, the Government writes to respectfully
request that the time between today and the pretrial conference be excluded pursuant to the
provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), to allow the parties time to produce
and review discovery, and engage in discussions regarding a potential pretrial resolution of this
matter. The Government respectfully submits that the proposed exclusion would be in the interest
of justice. Defense counsel has consented to this request.

GRANTED. The pretrial conference scheduled for July 15, 2021, is ADJOURNED to July 20, 2021, at
11:00 a.m.

Time until July 20, 2021, is excluded under the Speedy Trial Act, 18 U.S. C. § 3161 (h)(7), because the
ends of justice served by excluding such time outweigh the interests of the public and Defendant in a
speedy trial in that this will allow for the parties time to produce and review discovery, and engage in
discussions regarding a potential pretrial resolution of this matter.

SO ORDERED. O}-

Dated: July 14, 2021 ANALISA TORRES
New York, New York United States District Judge
